Title: From George Washington to John McNeill, 7 December 1756
From: Washington, George
To: McNeill, John



[Fort Loudoun, 7 December 1756]
To Capt. John McNiel. at Staunton, in Augusta.Sir,

Yours by Mr Jones, was delivered to me this Evening—I know of no better expedient to relieve your distress than directing you to send the valuation of the Servants to the Governor representing the case at the same time as it really stands. I wrote you before in what manner I was instructed to proceed;

and can not swerve from my orders, and advance you money, without positive direction.
His Honor, the Governor, in a letter to me, says, “You shou’d send the amount of money due for Servants, and my warrant shall issue for payment.” Now as you have not transmitted me the certificates on any account of the sum, it is not in my power to do this (unless I first send to you, which is protracting the conclusion of this affair) at a time when yours and the Service of the Recruits, is exceedingly wanted—and was the reason for ordering you in here. I therefore desire you will make off from the majistrates certificates an exact list of the sums due each respective Owner for his Servant; taking care to specify the name of the master and man, and to affix the sum. Have this certified by two majistrates, to make it authentic and indisputable, and send it to His Honor the Governor, by a person in whom you can confide to receive the money: I shall in the meantime advise of this step, and the cause why this accompt is not signed by me. As I mean nothing but what is fair and honest with the people (in respect of their Servants) I wou’d have you do nothing but what is strictly so. Yet as the Troops now here are to abandon this place and the Stores—It is indispensably necessary, to prevent not only the Inhabitants of the Town, but all between it and Potomack, from forsaking their dwellings, that a party shou’d be thrown in immediately, as militia can not be raised: I wou’d I say for these reasons, be extremely fond of having your Recruits sent up; if it can be done without incensing the mob or fomenting disturbances. But this, at all events, avoid; as malice and envy are ever on the wing to misrepresent actions, and pervert our intentions, tho’ never so laudably meant. I am &c.

G:W.
Fort Loudon the 7th Dec. 1756.   

